 

Exhibit 10.4

 

***FORM***

 

MEDGENICS, INC.

 

Stock Incentive Plan

 

Restricted Stock Award Terms

 

The Participant specified below has been granted this Restricted Stock Award
(“Award”) by Medgenics, Inc., a Delaware corporation (the “Company”), under the
terms of the Medgenics, Inc. Stock Incentive Plan, as amended from time to time
(the “Incentive Plan”).  This Award shall be subject to the Incentive Plan as
well as the following terms and conditions (“Award Agreement”):

 

Section 1.          Award. In accordance with the Incentive Plan, the Company
hereby grants to the Participant this Award, which represents the right to
receive Common Stock (the “Covered Shares”) as set forth in Section 2. This
Award is in all respects limited and conditioned as provided herein.

 

Section 2.          Terms of Restricted Stock Award.  The following words and
phrases relating to the grant of this Award shall have the following meanings:

 

(a)          The “Participant” is ______________.

 

(b)          The “Date of Grant” is _____________________.

 

(c)          The number of “Covered Shares” is ________shares of Common Stock.

 

Except for terms otherwise defined in this Award Agreement, any capitalized term
in this Award Agreement shall have the meaning ascribed to that term under the
Incentive Plan.

 

Section 3.          Restricted Period. This Award Agreement evidences the
Company’s grant to the Participant as of the Date of Grant, on the terms and
conditions described in this Award Agreement and in the Incentive Plan, of the
right of the Participant to receive shares of Common Stock free of restrictions
once the Restricted Period ends.

 

(a)          Subject to the limitations of this Award Agreement, the “Restricted
Period” for each installment of such Covered Shares (“Installment”) shall begin
on the Date of Grant and end as described in the following schedule (but only if
the Participant has not had a Termination of Service before the end of the
Restricted Period):

 

 

 

 

INSTALLMENT RESTRICTED PERIOD WILL END ON:        

 

(b)          Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for all the Covered Shares shall cease immediately, and such
Covered Shares shall become immediately and fully vested, upon (i) a Change in
Control that occurs on or before the Participant’s Termination of Service or
(ii) upon the Participant’s Termination of Service due to Disability or death.

 

(c)          In the event the Participant’s Termination of Service, other than
as provided in Section 3(b) above, occurs prior to the expiration of one or more
Restricted Periods, the Participant shall forfeit all rights, title and interest
in and to any Installment(s) of Covered Shares still subject to a Restricted
Period as of the Participant’s Termination of Service date.

 

Section 4.          Delivery of Shares. Delivery of Common Stock under this
Award Agreement and the Incentive Plan shall be subject to the following:

 

(a)          Compliance with Applicable Laws.  Notwithstanding any other
provision of this Award Agreement or the Incentive Plan, the Company shall have
no obligation to deliver any Common Stock or make any other distribution of
benefits under this Award Agreement or the Incentive Plan unless such delivery
or distribution complies with all applicable laws (including, the requirements
of the Securities Act of 1933, as amended), and the applicable requirements of
any securities exchange or similar entity.

 

(b)          Certificates.  To the extent that this Award Agreement and the
Incentive Plan provide for the issuance of Common Stock, the issuance may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable requirements of any securities exchange or similar entity.

 

Section 5.          Withholding.  All deliveries of Covered Shares shall be
subject to withholding of all applicable taxes. The Company shall have the right
to require the Participant (or if applicable, permitted assigns, heirs and
Beneficiaries) to remit to the Company an amount sufficient to satisfy any tax
requirements prior to the delivery date of any shares in connection with this
Award. As permitted by the Committee from time to time, such withholding
obligations may be satisfied at the election of the Participant (a) through cash
payment by the Participant, (b) through the surrender of shares of Common Stock
that the Participant already owns or (c) through the surrender of shares of
Common Stock to which the Participant is otherwise entitled under the Incentive
Plan; provided, however, that except as otherwise specifically provided by the
Committee, such shares under clause (c) may not be used to satisfy more than the
Company’s minimum statutory withholding obligation.

 

2

 

 

Section 6.          Non-Transferability of Award. During the Restricted Period,
this Award, or any portion thereof, is not transferable except as designated by
the Participant by will or by the laws of descent and distribution or pursuant
to a domestic relations order. Except as provided in the immediately preceding
sentence, this Award shall not be assigned, transferred, pledged, hypothecated
or otherwise disposed of by the Participant in any way whether by operation of
law or otherwise, and shall not be subject to execution, attachment or similar
process. Any attempt at assignment, transfer, pledge, hypothecation or other
disposition of this Award contrary to the provisions hereof, or the levy of any
attachment or similar process upon this Award, shall be null and void and
without effect.

 

Section 7.          Dividends. The Participant shall be not entitled to receive
dividends and distributions paid on the Covered Shares during the Restricted
Period.

 

Section 8.          Voting Rights. The Participant shall be entitled to vote the
Covered Shares during the Restricted Period applicable to the respective
Installment; provided, however, that the Participant shall not be entitled to
vote Covered Shares with respect to record dates for any Covered Shares
occurring before the Date of Grant or on or after the date, if any, on which the
Participant has forfeited those Covered Shares.

 

Section 9.          Deposit of Restricted Stock Award. Each certificate issued
with respect to Covered Shares awarded under this Award Agreement and subject to
the restrictions contained herein shall be registered in the name of the
Participant and shall be retained by the Company, or an agent of the Company,
until the end of the Restricted Period with respect to such Covered Shares.

 

Section 10.         Heirs and Successors.  This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed,
respectively, at the time of the Participant’s death, such rights shall be
settled and payable to the Beneficiary, and such benefits shall be distributed
to the Beneficiary, in accordance with the provisions of this Award Agreement
and the Incentive Plan. The “Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee may require. The
designation of beneficiary form may be amended or revoked from time to time by
the Participant in accordance with such procedures as may be established by the
Committee. If a Participant fails to designate a Beneficiary, or if the
Beneficiary does not survive the Participant, any rights that would have been
payable to the Participant shall be payable to the legal representative of the
estate of the Participant. If a Participant designates a beneficiary and the
Beneficiary survives the Participant but dies before the settlement of
Beneficiary’s rights under this Award Agreement, then any rights that would have
been payable to the Beneficiary shall be payable to the legal representative of
the estate of the Beneficiary.

 

Section 11.         Administration.  The authority to manage and control the
operation and administration of this Award Agreement and the Incentive Plan
shall be vested in the Committee, and the Committee shall have all powers with
respect to this Award Agreement as it has with respect to the Incentive Plan.
Any interpretation of this Award Agreement or the Incentive Plan by the
Committee and any decision made by it with respect to this Award Agreement or
the Incentive Plan are final and binding on all persons.

 

3

 

 

Section 12.         Incentive Plan Governs. Notwithstanding anything in this
Award Agreement the contrary, this Award Agreement shall be subject to the terms
of the Incentive Plan, a copy of which may be obtained by the Participant from
the office of the Secretary of the Company; and this Award Agreement is subject
to all interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Incentive Plan. Notwithstanding
anything in this Award Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Award
Agreement, the corporate records of the Company shall control.

 

Section 13.         Not an Employment Contract. This Award does not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Affiliate, nor shall it interfere in any way
with any right the Company or any Affiliate would otherwise have to terminate or
modify the terms of such Participant’s employment or other service at any time.

 

Section 14.         No Rights As Shareholder. Except as otherwise provided
herein, the Participant shall not have any rights of a shareholder with respect
to the Covered Shares, until Common Stock has been duly issued and delivered to
Participant.

 

Section 15.         Amendment.  This Award Agreement may be amended in
accordance with the provisions of the Incentive Plan, and may otherwise be
amended by written agreement of the Participant and the Company without the
consent of any other person.

 

Section 16.         Validity. If any provision of this Award Agreement is
determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Award Agreement
shall be construed and enforced as if such illegal or invalid provision had
never been included herein.

 

Section 17.         Section 409A Amendment. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend this Award
Agreement and the Incentive Plan without the consent of the Participant in order
to maintain an exclusion from the application of, or to maintain compliance
with, Code Section 409A. Participant’s acceptance of this Award constitutes
acknowledgement and consent to such rights of the Committee.

 

Section 18.         Clawback. This Award and any amount or benefit received
under the Incentive Plan shall be subject to potential cancellation, recoupment,
rescission, payback or other similar action in accordance with the terms of any
applicable Company clawback policy (the “Policy”) or any applicable law. The
Participant’s acceptance of this Award constitutes acknowledgement and consent
to the Company’s application, implementation and enforcement of (a) the Policy
and any similar policy established by the Company that may apply to the
Participant and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, as well as the Participant’s
express agreement that the Company may take such actions as are necessary to
effectuate the Policy, any similar policy and applicable law, without further
consideration or action.

 

4

 

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Date of Grant.

 

  Medgenics, Inc.         By:                   Its:                      
[PARTICIPANT]

 

5

 